STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

JOYCELYN         MCVOY,       AMY    MCVOY                                     NO.     2022    CW    1201
SMITH,       JONATHAN         MCVOY    AND
JARED       MCVOY,       INDIVIDUALLY

AND    ON    BEHALF      OF    JOHNNY        RAY
MCVOY


VERSUS


INTERNATIONAL             PAPER      COMPANY                              NOVEMBER        18,       2022




In    Re:          Rimcor,          Inc.,     applying       for     supervisory         writs,        19th
                   Judicial         District        Court,       Parish   of    East    Baton        Rouge,

                   No.    682228.




BEFORE:            THERIOT,         CHUTZ,    AND     HESTER,     JJ.


        WRIT       DISMISSED.          Pursuant       to   the    unopposed      motion       to    dismiss

filed by relator representing that the matter has been resolved,
this writ application is hereby dismissed.

                                                      MRT

                                                      WRC
                                                       CHH




COURT       OF   APPEAL,       FIRST        CIRCUIT




       1 tl tTY CLERK OF COURT
                 FOR   THE    COURT